Title: Remission of Forfeiture for the Sloop Fame, 4 March 1815
From: Madison, James,Monroe, James
To: 


                    
                        [4 March 1815]
                    
                    Whereas it has been represented to me that a certain Sloop, or vessel, called the Fame, whereof Barnabas Haskell was master, did, some time in the year 1814, commit a breach of the act of Congress passed on the 2d of August, 1813, entitled “An Act to prohibit the use of licenses, or passes, granted by the authority of the Government of the United Kingdom of Great Britain and Ireland,” and information there of having been filed in the District Court of the United States for the District of

Connecticut, the said vessel, with her tackle and apparel, was adjudged to be duly forfeited: Now, be it known, That I, James Madison, President of the United States of America, for divers good causes and Considerations, have thought proper to remit the forfeiture aforesaid, so far forth as the United States are interested there in; and do order and direct, that all proceedings consequent thereon, whether of appeal from the decree of the said District Court, or against persons concerned in the breach of the provisions of the said act of the 2d of August, 1813, and particularly all proceedings for penalties under the aforesaid act against Ansor G. Phelps and Lynds Olmsted, owners of the said sloop or vessel called the Fame, do forthwith cease and determine; on condition, however, that they, the said Owners, pay all the costs that may have arisen on the libel against the vessel and cargo, or such as may have arisen out of prosecutions against the said Ansor G. Phelps and Lynds Olmsted, or either of them, on account of the breach aforesaid. In testimony whereof I have caused the seal of the United States to be hereunto affixed. Given under my hand, at the City of Washington, the fourth day of March, A. D. 1815; and of the Independence of the United States the thirty-ninth.
                    
                        James Madison.By the President.Jas. Monroe, Secretary of State.
                    
                